Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                    Dec 31 2013, 8:31 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JEFFREY G. RAFF                                 GREGORY F. ZOELLER
Deputy Public Defender                          Attorney General of Indiana
Fort Wayne, Indiana
                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MARTEQUES L. BLACK,                             )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 02A04-1306-CR-276
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                        The Honorable John F. Surbeck, Jr., Judge
                            Cause No. 02D06-1108-FB-182



                                    December 31, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Appellant-defendant Marteques Black appeals his conviction for Burglary, 1 a class

B felony. Black argues that the evidence was insufficient to support his conviction.

More particularly, he argues that a shirt with his blood on it found at the scene and his

possession and sale of jewelry stolen from the residence do not constitute sufficient

evidence to support his conviction for burglary.         Finding that there was sufficient

evidence for the jury to reasonably infer that Black committed burglary, we affirm the

judgment of the trial court.

                                           FACTS

          On August 12, 2010 at about 3:25 p.m., Karen Harris returned to her Fort Wayne

home where she resided with her husband and two sons to find that it had been

ransacked. Harris saw immediately upon entering her home that things were in disarray.

The entertainment center in the living room was broken, and its back had been ripped off;

the window in the kitchen had been shattered and its blinds broken. As Harris went

through her home, she discovered that every room had been rummaged through—drawers

pulled out and contents thrown on the floor—and a door on the side of the house had

been destroyed. Harris called the police and reported the burglary, and they came to the

home to investigate.

          Harris discovered that several items had been taken from the home: a DVD player,

video games, an iPod, and a cell phone. In addition, all of Harris’s jewelry had been

taken, including a gold, herringbone chain with a broken clasp, a gold ring, and a

1
    Ind. Code § 35-43-2-1.
                                              2
diamond heart pendant and chain. In searching the rooms and taking inventory, the

family discovered a polo shirt with blood on it in one of Harris’s sons’ rooms; the polo

shirt did not belong to anyone in the family, and it was turned over to the police.

       About four days later, the police called Harris to Mr. Wimp’s Coins, a pawn shop,

to look at some jewelry they believed might be hers. Harris identified her heart pendant,

the herringbone necklace, and the gold ring. The individual who sold the jewelry to Mr.

Wimp’s Coins had given identification in the name of Marteques Black. The police

obtained an order to compel a swab from Black for DNA comparison. The Indiana State

Police laboratory determined that the swab matched the blood on the polo shirt

discovered in Harris’s home.

       Black was charged with burglary as a class B felony, and was tried and convicted

by a jury. The trial court sentenced Black to ten years at the Department of Correction.

       Black now appeals.

                             DISCUSSION AND DECISION


       As noted above, Black argues the evidence was insufficient to convict him of class

B felony burglary. In reviewing sufficiency of the evidence claims, we will not reweigh

the evidence or assess the credibility of witnesses. Boggs v. State, 928 N.E.2d 855, 864

(Ind. Ct. App. 2010). We consider only the evidence most favorable to the trial court’s

judgment, together with all reasonable and logical interferences to be drawn therefrom.

Id. A conviction will be affirmed unless no rational fact-finder could have found the


                                             3
defendant guilty beyond a reasonable doubt. Matthews v. State, 718 N.E.2d 807, 810-11

(Ind. Ct. App. 1999). A conviction may be based solely on circumstantial evidence.

Moore v. State, 652 N.E.2d 53, 55 (Ind. 1995). The jury’s verdict will not be disturbed if

the jury could reasonably infer that the defendant is guilty beyond a reasonable doubt

from the circumstantial evidence presented. Id. It is enough if an inference reasonably

tending to support the verdict can be drawn from the circumstantial evidence. Id.


      In order to convict Black of burglary, the State was required to prove beyond a

reasonable doubt that he broke and entered the Harris’s residence with the intent to

commit theft therein. Indiana Code § 35-43-2-1. Here, the State presented evidence that

a polo shirt with Black’s blood on it was found in the Harris’s home, a place where Black

had no reason or permission to enter. Tr. p. 26-28. Additionally, the jury heard evidence

that Black sold jewelry, later identified by Harris as that stolen from her home, to Mr.

Wimp’s Coins. Tr. 80-81. We conclude that these two pieces of evidence are sufficient

to allow a reasonable fact-finder to determine that Black was guilty of burglary beyond a

reasonable doubt.


      The judgment of the trial court is affirmed.


NAJAM, J., and CRONE, J., concur.




                                            4